
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4849
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 25, 2010
			Received
		
		
			March 26 (legislative
			 day, March 25), 2010
			Read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to provide tax incentives for small business job creation, extend the Build
		  America Bonds program, provide other infrastructure job creation tax
		  incentives, and for other purposes.
	
	
		1.Short title; etc
			(a)Short titleThis Act may be cited as the
			 Small Business and Infrastructure Jobs
			 Tax Act of 2010.
			(b)Amendment of 1986 CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				etc.
					Title I—Small business
				tax incentives
					Subtitle A—General
				provisions
					Sec. 101. Temporary
				exclusion of 100 percent of gain on certain small business stock.
					Subtitle
				B—Limitations and reporting on certain penalties
					Sec. 111. Limitation
				on penalty for failure to disclose certain information.
					Sec. 112. Annual
				reports on penalties and certain other enforcement actions.
					Subtitle C—Other
				provisions
					Sec. 121. Nonrecourse
				small business investment company loans from the Small Business Administration
				treated as amounts at risk.
					Sec. 122. Increase in
				amount allowed as deduction for start-up expenditures.
					Title II—Infrastructure
				incentives
					Sec. 201. Extension
				of Build America Bonds.
					Sec. 202. Exempt-facility bonds for sewage and water supply
				facilities.
					Sec. 203. Extension
				of exemption from alternative minimum tax treatment for certain tax-exempt
				bonds.
					Sec. 204. Elective
				payments in lieu of low income housing credits.
					Sec. 205. Extension
				and additional allocations of recovery zone bond authority.
					Sec. 206. Allowance
				of new markets tax credit against alternative minimum tax.
					Title III—Revenue
				provisions
					Sec. 301. Limitation
				on treaty benefits for certain deductible payments.
					Sec. 302. Treatment
				of securities of a controlled corporation exchanged for assets in certain
				reorganizations.
					Sec. 303. Repeal of
				special rules for interest and dividends received from persons meeting the
				80-percent foreign business requirements.
					Sec. 304. Information
				reporting for rental property expense payments.
					Sec. 305. Application
				of levy to payments to Federal vendors relating to property.
					Sec. 306. Application
				of continuous levy to tax liabilities of certain Federal
				contractors.
					Sec. 307. Required
				minimum 10-year term, etc., for grantor retained annuity trusts.
					Sec. 308. Increase in
				information return penalties.
					Sec. 309. Crude tall
				oil ineligible for cellulosic biofuel producer credit.
					Sec. 310. Time for
				payment of corporate estimated taxes.
					Title IV—Extension of
				Emergency Contingency Fund for State Temporary Assistance for Needy Families
				Programs
					Sec. 401. One-year
				extension of the Emergency Contingency Fund for State Temporary Assistance for
				Needy Families Programs.
				
			ISmall business tax incentives
			AGeneral provisions
				101.Temporary exclusion of 100 percent of gain
			 on certain small business stock
					(a)In generalSubsection (a) of
			 section
			 1202 is amended by adding at the end the following new
			 paragraph:
						
							(4)Special 100 percent exclusionIn the case of qualified small business
				stock acquired after March 15, 2010, and before January 1, 2012—
								(A)paragraph (1) shall be applied by
				substituting 100 percent for 50 percent,
								(B)paragraph (2) shall not apply, and
								(C)paragraph (7) of section 57(a) shall not
				apply.
								.
					(b)Conforming amendmentsParagraph (3) of
			 section
			 1202(a) is amended—
						(1)by striking after the date of the
			 enactment of this paragraph and before January 1, 2011 and inserting
			 after February 17, 2009, and before March 16, 2010; and
						(2)by striking Special rules for 2009 and
			 2010 in the heading and inserting
			 Special 75 percent
			 exclusion.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to stock acquired after March 15, 2010.
					BLimitations and reporting on certain
			 penalties
				111.Limitation on penalty for failure to
			 disclose certain information
					(a)In generalSubsection (b) of
			 section
			 6707A is amended to read as follows:
						
							(b)Amount of penalty
								(1)In generalExcept as otherwise provided in this
				subsection, the amount of the penalty under subsection (a) with respect to any
				reportable transaction shall be 75 percent of the decrease in tax shown on the
				return as a result of such transaction (or which would have resulted from such
				transaction if such transaction were respected for Federal tax
				purposes).
								(2)Maximum penaltyThe amount of the penalty under subsection
				(a) with respect to any reportable transaction for any taxable year shall not
				exceed—
									(A)in the case of a listed transaction,
				$200,000 ($100,000 in the case of a natural person), or
									(B)in the case of any other reportable
				transaction, $50,000 ($10,000 in the case of a natural person).
									(3)Minimum penaltyThe amount of the penalty under subsection
				(a) with respect to any transaction for any taxable year shall not be less than
				$10,000 ($5,000 in the case of a natural
				person).
								.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to penalties assessed after December 31, 2006.
					112.Annual reports on penalties and certain
			 other enforcement actions
					(a)In generalThe Commissioner of Internal Revenue, in
			 consultation with the Secretary of the Treasury, shall submit to the Committee
			 on Ways and Means of the House of Representatives and the Committee on Finance
			 of the Senate an annual report on the penalties assessed by the Internal
			 Revenue Service during the preceding year under each of the following
			 provisions of the Internal Revenue Code of 1986:
						(1)Section 6662A (relating to accuracy-related
			 penalty on understatements with respect to reportable transactions).
						(2)Section 6700(a) (relating to promoting
			 abusive tax shelters).
						(3)Section 6707 (relating to failure to
			 furnish information regarding reportable transactions).
						(4)Section 6707A (relating to failure to
			 include reportable transaction information with return).
						(5)Section 6708 (relating to failure to
			 maintain lists of advisees with respect to reportable transactions).
						(b)Additional informationThe report required under subsection (a)
			 shall also include information on the following with respect to each
			 year:
						(1)Any action taken under
			 section
			 330(b) of title 31, United States Code, with respect to any
			 reportable transaction (as defined in
			 section
			 6707A(c) of the Internal Revenue Code of 1986).
						(2)Any extension of the time for assessment of
			 tax enforced, or assessment of any amount under such an extension, under
			 paragraph (10) of section 6501(c) of the Internal
			 Revenue Code of 1986.
						(c)Date
			 of reportThe first report
			 required under subsection (a) shall be submitted not later than December 31,
			 2010.
					COther provisions
				121.Nonrecourse small business investment
			 company loans from the Small Business Administration treated as amounts at
			 risk
					(a)In generalSubparagraph (B) of
			 section
			 465(b)(6) is amended to read as follows:
						
							(B)Qualified nonrecourse
				financingFor purposes of
				this paragraph—
								(i)In generalThe term qualified nonrecourse
				financing means any financing—
									(I)which is qualified real property financing
				or qualified SBIC financing,
									(II)except to the extent provided in
				regulations, with respect to which no person is personally liable for
				repayment, and
									(III)which is not convertible debt.
									(ii)Qualified real property
				financingThe term
				qualified real property financing means any financing
				which—
									(I)is borrowed by the taxpayer with respect to
				the activity of holding real property,
									(II)is secured by real property used in such
				activity, and
									(III)is borrowed by the taxpayer from a
				qualified person or represents a loan from any Federal, State, or local
				government or instrumentality thereof, or is guaranteed by any Federal, State,
				or local government.
									(iii)Qualified SBIC financingThe term qualified SBIC
				financing means any financing which—
									(I)is borrowed by a small business investment
				company (within the meaning of section 301 of the Small Business Investment Act
				of 1958), and
									(II)is borrowed from, or guaranteed by, the
				Small Business Administration under the authority of section 303(b) of such
				Act.
									.
					(b)Conforming amendmentsSubparagraph (A) of
			 section
			 465(b)(6) is amended—
						(1)by striking in the case of an
			 activity of holding real property,; and
						(2)by striking which is secured by real
			 property used in such activity.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to loans and guarantees made after the date of the
			 enactment of this Act.
					122.Increase in amount allowed as deduction for
			 start-up expenditures
					(a)In generalSubsection (b) of
			 section
			 195 is amended by adding at the end the following new
			 paragraph:
						
							(3)Increased limitation for taxable years
				beginning in 2010 or 2011In
				the case of any taxable year beginning in 2010 or 2011, paragraph (1)(A)(ii)
				shall be applied—
								(A)by substituting $20,000 for
				$5,000, and
								(B)by substituting $75,000 for
				$50,000.
								.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
					IIInfrastructure incentives
			201.Extension of Build America Bonds
				(a)In generalSubparagraph (B) of
			 section
			 54AA(d)(1) is amended by striking January 1,
			 2011 and inserting April 1, 2013.
				(b)Extension of payments to issuers
					(1)In generalSubsection (a) of
			 section
			 6431 is amended by striking January 1, 2011 and
			 inserting April 1, 2013.
					(2)Conforming amendmentsSubsection (g) of
			 section
			 54AA is amended—
						(A)by striking January 1, 2011
			 and inserting April 1, 2013; and
						(B)by striking qualified bonds issued before
			 2011 in the heading and inserting
			 certain qualified
			 bonds.
						(c)Reduction in percentage of payments to
			 issuersSubsection (b) of
			 section
			 6431 is amended—
					(1)by striking The Secretary
			 and inserting the following:
						
							(1)In generalThe
				Secretary
							;
					(2)by striking 35 percent and
			 inserting the applicable percentage; and
					(3)by adding at the end the following new
			 paragraph:
						
							(2)Applicable percentageFor purposes of this subsection, the term
				applicable percentage means the percentage determined in
				accordance with the following table:
								
									
										
											In the case of a qualified bond issued during
						calendar year:The applicable percentage is:
											
										
										
											2009 or 201035 percent
											
											201133 percent
											
											201231 percent
											
											201330 percent
											
										
									
							.
					(d)Current refundings permittedSubsection (g) of
			 section
			 54AA is amended by adding at the end the following new
			 paragraph:
					
						(3)Treatment of current refunding
				bonds
							(A)In generalFor purposes of this subsection, the term
				qualified build America bond includes any bond (or series of
				bonds) issued to refund a qualified build America bond if—
								(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average maturity date
				of the bonds to be refunded by such issue,
								(ii)the amount of the refunding bond does not
				exceed the outstanding amount of the refunded bond, and
								(iii)the refunded bond is redeemed not later
				than 90 days after the date of the issuance of the refunding bond.
								(B)Applicable percentageIn the case of a refunding bond referred to
				in subparagraph (A), the applicable percentage with respect to such bond under
				section 6431(b) shall be the lowest percentage specified in paragraph (2) of
				such section.
							(C)Determination of average
				maturityFor purposes of
				subparagraph (A)(i), average maturity shall be determined in accordance with
				section
				147(b)(2)(A).
							.
				(e)Clarification related to levees and flood
			 control projectsSubparagraph
			 (A) of section
			 54AA(g)(2) is amended by inserting (including capital
			 expenditures for levees and other flood control projects) after
			 capital expenditures.
				202.Exempt-facility bonds for sewage and water
			 supply facilities
				(a)Bonds for water and sewage facilities
			 exempt from volume cap on private activity bonds
					(1)In generalParagraph (3) of
			 section
			 146(g) is amended by inserting (4), (5), after
			 (2),.
					(2)Conforming amendmentParagraphs (2) and (3)(B) of section 146(k)
			 are both amended by striking (4), (5), (6), and inserting
			 (6).
					(b)Tax-exempt issuance by Indian tribal
			 governments
					(1)In generalSubsection (c) of
			 section
			 7871 is amended by adding at the end the following new
			 paragraph:
						
							(4)Exception for bonds for water and sewage
				facilitiesParagraph (2)
				shall not apply to an exempt facility bond 95 percent or more of the net
				proceeds (as defined in section 150(a)(3)) of which are to be used to provide
				facilities described in paragraph (4) or (5) of section
				142(a).
							.
					(2)Conforming amendmentParagraph (2) of
			 section
			 7871(c) is amended by striking paragraph (3) and
			 inserting paragraphs (3) and (4).
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
				203.Extension of exemption from alternative
			 minimum tax treatment for certain tax-exempt bonds
				(a)In generalClause (vi) of
			 section
			 57(a)(5)(C) is amended—
					(1)by striking January 1, 2011
			 in subclause (I) and inserting January 1, 2012; and
					(2)by striking and 2010 in the heading and
			 inserting , 2010, and
			 2011.
					(b)Adjusted current earningsClause (iv) of
			 section
			 56(g)(4)(B) is amended—
					(1)by striking January 1, 2011
			 in subclause (I) and inserting January 1, 2012; and
					(2)by striking and 2010 in the heading and
			 inserting , 2010, and
			 2011.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after December 31, 2010.
				204.Elective payments in lieu of low income
			 housing credits
				(a)In generalChapter 65 (relating to abatements,
			 credits, and refunds) is amended by adding at the end the following new
			 subchapter:
					
						CDirect payment provisions
							
								Sec. 6451. Elective payments in lieu of low income housing
				  credit for bond-financed buildings.
							
							6451.Elective payments in lieu of low income
				housing credit for bond-financed buildings
								(a)In generalAny person making an election under this
				section with respect to any qualified bond-financed low-income building
				originally placed in service by such person during the taxable year shall be
				treated as making a payment, against the tax imposed by subtitle A for the
				taxable year, equal to the direct payment amount with respect to such building.
				Such payment shall be treated as made on the later of the due date of the
				return of such tax or the date on which such return is filed.
								(b)Qualified bond-financed low-income
				buildingFor purposes of this
				section, the term qualified bond-financed low-income building
				means any qualified low-income building to which paragraph (1) of section 42(h)
				does not apply by reason of paragraph (4)(B) of such section.
								(c)Direct payment amountFor purposes of this section, the term
				direct payment amount means, with respect to any building, 25.5
				percent of the qualified basis of such building.
								(d)Special rules for certain
				non-taxpayers
									(1)Denial of paymentSubsection (a) shall not apply with respect
				to any building placed in service by—
										(A)any governmental entity, or
										(B)any organization described in section
				501(c) or 401(a) and exempt from tax under section 501(a).
										(2)Special rules for partnerships and S
				corporationsIn the case of
				property originally placed in service by a partnership or an S
				corporation—
										(A)the election under subsection (a) may be
				made only by such partnership or S corporation,
										(B)such partnership or S corporation shall be
				treated as making the payment referred to in subsection (a) only to the extent
				of the proportionate share of such partnership or S corporation as is owned by
				persons who would be treated as making such payment if the building were placed
				in service by such persons, and
										(C)the return required to be made by such
				partnership or S corporation under section 6031 or 6037 (as the case may be)
				shall be treated as a return of tax for purposes of subsection (a).
										For purposes of subparagraph (B),
				rules similar to the rules of section 168(h)(6) (other than subparagraph (F)
				thereof) shall apply.(e)Coordination with low income housing
				creditIn the case of any
				property with respect to which an election is made under this section, no
				credit shall be determined under section 42 with respect to such building for
				any taxable year.
								(f)Other definitions and special
				rulesFor purposes of this
				section—
									(1)Other definitionsTerms used in this section which are also
				used in section 42 shall have the same meaning for purposes of this section as
				when used in such section.
									(2)Application of recapture rules,
				etcExcept as otherwise
				provided by the Secretary, rules similar to the rules of section 42 shall
				apply, including the recapture rules of section 42(j).
									(3)Provision of informationA person shall not be treated as having
				elected the application of this section unless the taxpayer provides such
				information as the Secretary may require for purposes of verifying the proper
				amount to be treated as a payment under subsection (a) and evaluating the
				effectiveness of this section.
									(4)Exclusion from gross incomeAny credit or refund allowed or made by
				reason of this section shall not be includible in gross income or alternative
				minimum taxable income.
									(g)TerminationSubsection (a) shall not apply with respect
				to any building placed in service during a taxable year beginning after
				December 31,
				2010.
								.
				(b)Conforming amendments
					(1)Subparagraph (A) of
			 section
			 6211(b)(4) is amended by inserting and subchapter C of
			 chapter 65 (including any payment treated as made under such
			 subchapter) after 6431.
					(2)Subparagraph (B) of
			 section
			 6425(c)(1) is amended—
						(A)by striking the credits and
			 inserting
							
								the sum
			 of—(i)the
				credits
								;
						(B)by striking the period at the end of clause
			 (i) thereof (as amended by this paragraph) and inserting , plus;
			 and
						(C)by adding at the end the following new
			 clause:
							
								(ii)the credits allowed (and payments treated
				as made) under subchapter
				C.
								.
						(3)Paragraph (3) of
			 section
			 6654(f) is amended—
						(A)by striking the credits and
			 inserting
							
								the sum
			 of—(A)the
				credits
								;
						(B)by striking the period at the end of
			 subparagraph (A) thereof (as amended by this paragraph) and inserting ,
			 and; and
						(C)by adding at the end the following new
			 subparagraph:
							
								(B)the credits allowed (and payments treated
				as made) under subchapter C of chapter
				65.
								.
						(4)Subparagraph (B) of
			 section
			 6655(g)(1) is amended—
						(A)by striking the credits and
			 inserting
							
								the sum
			 of—(i)the
				credits
								;
						(B)by striking the period at the end of clause
			 (i) thereof (as amended by this paragraph) and inserting , plus;
			 and
						(C)by adding at the end the following new
			 clause:
							
								(ii)the credits allowed (and payments treated
				as made) under subchapter C of chapter
				65.
								.
						(5)Paragraph (2) of
			 section
			 1324(b) of title 31, United States Code, is amended by
			 inserting , or from the provisions of subchapter C of chapter 65 of such
			 Code before the period at the end.
					(6)The table of subchapters for
			 chapter 65 is amended by
			 adding at the end the following new item:
						
							Subchapter C. Direct payment
				provisions
						
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to buildings placed in service after the date of the
			 enactment of this Act.
				205.Extension and additional allocations of
			 recovery zone bond authority
				(a)Extension of recovery zone bond
			 authoritySection
			 1400U–2(b)(1) and section 1400U–3(b)(1)(B) are each amended by striking
			 January 1, 2011 and inserting January 1,
			 2012.
				(b)Additional allocations of recovery zone
			 bond authority based on unemploymentSection 1400U–1 is amended by
			 adding at the end the following new subsection:
					
						(c)Allocation of 2010 recovery zone bond
				limitations based on unemployment
							(1)In generalThe Secretary shall allocate the 2010
				national recovery zone economic development bond limitation and the 2010
				national recovery zone facility bond limitation among the States in the
				proportion that each such State’s 2009 unemployment number bears to the
				aggregate of the 2009 unemployment numbers for all of the States.
							(2)Minimum allocationThe Secretary shall adjust the allocations
				under paragraph (1) for each State to the extent necessary to ensure that no
				State (prior to any reduction under paragraph (3)) receives less than 0.9
				percent of the 2010 national recovery zone economic development bond limitation
				and 0.9 percent of the 2010 national recovery zone facility bond
				limitation.
							(3)Allocations by States
								(A)In generalEach State with respect to which an
				allocation is made under paragraph (1) shall reallocate such allocation among
				the counties and large municipalities (as defined in subsection (a)(3)(B)) in
				such State in the proportion that each such county’s or municipality’s 2009
				unemployment number bears to the aggregate of the 2009 unemployment numbers for
				all the counties and large municipalities (as so defined) in such State.
								(B)2010 allocation reduced by amount of
				previous allocationEach
				State shall reduce (but not below zero)—
									(i)the amount of the 2010 national recovery
				zone economic development bond limitation allocated to each county or large
				municipality (as so defined) in such State by the amount of the national
				recovery zone economic development bond limitation allocated to such county or
				large municipality under subsection (a)(3)(A) (determined without regard to any
				waiver thereof), and
									(ii)the amount of the 2010 national recovery
				zone facility bond limitation allocated to each county or large municipality
				(as so defined) in such State by the amount of the national recovery zone
				facility bond limitation allocated to such county or large municipality under
				subsection (a)(3)(A) (determined without regard to any waiver thereof).
									(C)Waiver of suballocationsA county or municipality may waive any
				portion of an allocation made under this paragraph. A State may by law treat a
				county or municipality as waiving any portion of an allocation made under this
				paragraph if there is a reasonable expectation that such allocation would not
				otherwise be used.
								(D)Special rule for a municipality in a
				countyIn the case of any
				large municipality any portion of which is in a county, such portion shall be
				treated as part of such municipality and not part of such county.
								(4)2009 unemployment numberFor purposes of this subsection, the term
				2009 unemployment number means, with respect to any State,
				county or municipality, the number of individuals in such State, county, or
				municipality who were determined to be unemployed by the Bureau of Labor
				Statistics for December 2009.
							(5)2010 national limitations
								(A)Recovery zone economic development
				bondsThe 2010 national
				recovery zone economic development bond limitation is $10,000,000,000. Any
				allocation of such limitation under this subsection shall be treated for
				purposes of section 1400U–2 in the same manner as an allocation of national
				recovery zone economic development bond limitation.
								(B)Recovery zone facility bondsThe 2010 national recovery zone facility
				bond limitation is $15,000,000,000. Any allocation of such limitation under
				this subsection shall be treated for purposes of section 1400U–3 in the same
				manner as an allocation of national recovery zone facility bond
				limitation.
								.
				(c)Authority of State to waive certain 2009
			 allocationsSubparagraph (A)
			 of section
			 1400U–1(a)(3) is amended by adding at the end the following:
			 A State may by law treat a county or municipality as waiving any portion
			 of an allocation made under this subparagraph if there is a reasonable
			 expectation that such allocation would not otherwise be used..
				206.Allowance of new markets tax credit against
			 alternative minimum tax
				(a)In generalSubparagraph (B) of
			 section
			 38(c)(4) is amended by redesignating clauses (v) through (viii)
			 as clauses (vi) through (ix), respectively, and by inserting after clause (iv)
			 the following new clause:
					
						(v)the credit determined under section 45D,
				but only with respect to credits determined with respect to qualified equity
				investments (as defined in section 45D(b)) initially made before January 1,
				2012,
						.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to qualified equity investments (as defined in
			 section
			 45D(b) of the Internal Revenue Code of 1986) initially made
			 after March 15, 2010.
				IIIRevenue provisions
			301.Limitation on treaty benefits for certain
			 deductible payments
				(a)In generalSection 894 (relating to income affected by
			 treaty) is amended by adding at the end the following new subsection:
					
						(d)Limitation on treaty benefits for certain
				deductible payments
							(1)In generalIn the case of any deductible related-party
				payment, any withholding tax imposed under chapter 3 (and any tax imposed under
				subpart A or B of this part) with respect to such payment may not be reduced
				under any treaty of the United States unless any such withholding tax would be
				reduced under a treaty of the United States if such payment were made directly
				to the foreign parent corporation.
							(2)Deductible related-party
				paymentFor purposes of this
				subsection, the term deductible related-party payment means any
				payment made, directly or indirectly, by any person to any other person if the
				payment is allowable as a deduction under this chapter and both persons are
				members of the same foreign controlled group of entities.
							(3)Foreign controlled group of
				entitiesFor purposes of this
				subsection—
								(A)In generalThe term foreign controlled group of
				entities means a controlled group of entities the common parent of which
				is a foreign corporation.
								(B)Controlled group of entitiesThe term controlled group of
				entities means a controlled group of corporations as defined in section
				1563(a)(1), except that—
									(i)more than 50 percent shall
				be substituted for at least 80 percent each place it appears
				therein, and
									(ii)the determination shall be made without
				regard to subsections (a)(4) and (b)(2) of section 1563.
									A partnership or any other entity
				(other than a corporation) shall be treated as a member of a controlled group
				of entities if such entity is controlled (within the meaning of section
				954(d)(3)) by members of such group (including any entity treated as a member
				of such group by reason of this sentence).(4)Foreign parent corporationFor purposes of this subsection, the term
				foreign parent corporation means, with respect to any deductible
				related-party payment, the common parent of the foreign controlled group of
				entities referred to in paragraph (3)(A).
							(5)RegulationsThe Secretary may prescribe such
				regulations or other guidance as are necessary or appropriate to carry out the
				purposes of this subsection, including regulations or other guidance which
				provide for—
								(A)the treatment of two or more persons as
				members of a foreign controlled group of entities if such persons would be the
				common parent of such group if treated as one corporation, and
								(B)the treatment of any member of a foreign
				controlled group of entities as the common parent of such group if such
				treatment is appropriate taking into account the economic relationships among
				such
				entities.
								.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to payments made after the date of the enactment of
			 this Act.
				302.Treatment of securities of a controlled
			 corporation exchanged for assets in certain reorganizations
				(a)In generalSection 361 (relating to nonrecognition of
			 gain or loss to corporations; treatment of distributions) is amended by adding
			 at the end the following new subsection:
					
						(d)Special rules for transactions involving
				section 355 distributionsIn
				the case of a reorganization described in section 368(a)(1)(D) with respect to
				which stock or securities of the corporation to which the assets are
				transferred are distributed in a transaction which qualifies under section
				355—
							(1)this section shall be applied by
				substituting stock other than nonqualified preferred stock (as defined
				in section 351(g)(2)) for stock or securities in
				subsections (a) and (b)(1), and
							(2)the first sentence of subsection (b)(3)
				shall apply only to the extent that the sum of the money and the fair market
				value of the other property transferred to such creditors does not exceed the
				adjusted bases of such assets transferred (reduced by the amount of the
				liabilities assumed (within the meaning of section
				357(c))).
							.
				(b)Conforming amendmentParagraph (3) of
			 section
			 361(b) is amended by striking the last sentence.
				(c)Effective date
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to exchanges after the date of the
			 enactment of this Act.
					(2)Transition ruleThe amendments made by this section shall
			 not apply to any exchange pursuant to a transaction which is—
						(A)made pursuant to an agreement which was
			 binding on March 15, 2010, and at all times thereafter;
						(B)described in a ruling request submitted to
			 the Internal Revenue Service on or before such date; or
						(C)described on or before such date in a
			 public announcement or in a filing with the Securities and Exchange
			 Commission.
						303.Repeal of special rules for interest and
			 dividends received from persons meeting the 80-percent foreign business
			 requirements
				(a)Repeal of special rule treating interest as
			 United States sourceParagraph (1) of
			 section
			 861(a) is amended by striking subparagraph (A) and by
			 redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B),
			 respectively.
				(b)Repeal of exception to tax on dividends
			 received by nonresident aliensParagraph (2) of
			 section
			 871(i) is amended by striking subparagraph (B) and by
			 redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C),
			 respectively.
				(c)Conforming amendments
					(1)Section 861 is amended by striking
			 subsection (c) and by redesignating subsections (d), (e), and (f) as
			 subsections (c), (d), and (e), respectively.
					(2)Paragraph (9) of
			 section
			 904(h) is amended to read as follows:
						
							(9)Treatment of certain domestic
				corporationsIn the case of
				any dividend treated as not from sources with the United States under section
				861(a)(2)(A), the corporation paying such dividend shall be treated for
				purposes of this subsection as a United States-owned foreign
				corporation.
							.
					(3)Subsection (c) of
			 section
			 2104 is amended in the last sentence by striking or to a
			 debt obligation of a domestic corporation and all that follows and
			 inserting a period.
					(d)Effective date
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2010.
					(2)Grandfather rule for outstanding debt
			 obligations
						(A)In generalThe amendments made by this section shall
			 not apply to payments of interest on obligations issued before the date of the
			 enactment of this Act.
						(B)Exception for related party
			 debtSubparagraph (A) shall
			 not apply to any interest which is payable to a related person (determined
			 under rules similar to the rules of section 954(d)(3)).
						(C)Significant modifications treated as new
			 issuesFor purposes of
			 subparagraph (A), a significant modification of the terms of any obligation
			 (including any extension of the term of such obligation) shall be treated as a
			 new issue.
						304.Information reporting for rental property
			 expense payments
				(a)In generalSection 6041 is amended by adding
			 at the end the following new subsection:
					
						(h)Treatment of rental property expense
				payments
							(1)In generalFor purposes of subsection (a), a person
				receiving rental income from real estate (other than a qualified residence)
				shall be considered to be engaged in a trade or business of renting
				property.
							(2)Qualified residenceFor purposes of paragraph (1), the term
				qualified residence means—
								(A)the principal residence (within the meaning
				of section 121) of the taxpayer, and
								(B)1 other residence of the taxpayer which is
				selected by the taxpayer for purposes of this subsection for the taxable year
				and which is used by the taxpayer as a residence (within the meaning of section
				280A(d)(1)).
								.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to payments made after December 31, 2010.
				305.Application of levy to payments to Federal
			 vendors relating to property
				(a)In generalSection 6331(h)(3) is amended by
			 striking goods or services and inserting property, goods,
			 or services.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to levies approved after the date of the enactment of
			 this Act.
				306.Application of continuous levy to tax
			 liabilities of certain Federal contractors
				(a)In generalSubsection (f) of
			 section
			 6330 is amended by striking or at the end of
			 paragraph (2), by inserting or at the end of paragraph (3), and
			 by inserting after paragraph (3) the following new paragraph:
					
						(4)the Secretary has served a Federal
				contractor
				levy,
						.
				(b)Federal contractor levySubsection (h) of
			 section
			 6330 is amended—
					(1)by striking all that precedes any
			 levy in connection with the collection and inserting the
			 following:
						
							(h)Definitions related to
				exceptionsFor purposes of
				subsection (f)—
								(1)Disqualified employment tax
				levyA disqualified
				employment tax levy is
								;
				and
					(2)by adding at the end the following new
			 paragraph:
						
							(2)Federal contractor levyA Federal contractor levy is any levy if
				the person whose property is subject to the levy (or any predecessor thereof)
				is a Federal
				contractor.
							.
					(c)Conforming amendmentThe heading of subsection (f) of
			 section
			 6330 is amended by striking Jeopardy and State refund
			 collection and inserting Exceptions.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to levies issued after December 31, 2010.
				307.Required minimum 10-year term, etc., for
			 grantor retained annuity trusts
				(a)In generalSubsection (b) of
			 section
			 2702 is amended—
					(1)by redesignating paragraphs (1), (2) and
			 (3) as subparagraphs (A), (B), and (C), respectively, and by moving such
			 subparagraphs (as so redesignated) 2 ems to the right;
					(2)by striking For purposes of
			 and inserting the following:
						
							(1)In generalFor purposes
				of
							; 
					(3)by striking paragraph (1) or
			 (2) in paragraph (1)(C) (as so redesignated) and inserting
			 subparagraph (A) or (B); and
					(4)by adding at the end the following new
			 paragraph:
						
							(2)Additional requirements with respect to
				grantor retained annuitiesFor purposes of subsection (a), in the case
				of an interest described in paragraph (1)(A) (determined without regard to this
				paragraph) which is retained by the transferor, such interest shall be treated
				as described in such paragraph only if—
								(A)the right to receive the fixed amounts
				referred to in such paragraph is for a term of not less than 10 years,
								(B)such fixed amounts, when determined on an
				annual basis, do not decrease relative to any prior year during the first 10
				years of the term referred to in subparagraph (A), and
								(C)the remainder interest has a value greater
				than zero determined as of the time of the
				transfer.
								.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to transfers made after the date of the enactment of
			 this Act.
				308.Increase in information return
			 penalties
				(a)Failure to file correct information
			 returns
					(1)In generalSubsections (a)(1), (b)(1)(A), and
			 (b)(2)(A) of section 6721 are each amended by striking $50 and
			 inserting $100.
					(2)Aggregate annual limitationSubsections (a)(1), (d)(1)(A), and
			 (e)(3)(A) of section 6721 are each amended by striking $250,000
			 and inserting $1,500,000.
					(b)Reduction where correction within 30
			 days
					(1)In generalSubparagraph (A) of
			 section
			 6721(b)(1) is amended by striking $15 and
			 inserting $30.
					(2)Aggregate annual limitationSubsections (b)(1)(B) and (d)(1)(B) of
			 section 6721 are each amended by striking $75,000 and inserting
			 $250,000.
					(c)Reduction where correction on or before
			 August 1
					(1)In generalSubparagraph (A) of
			 section
			 6721(b)(2) is amended by striking $30 and
			 inserting $60.
					(2)Aggregate annual limitationSubsections (b)(2)(B) and (d)(1)(C) of
			 section 6721 are each amended by striking $150,000 and inserting
			 $500,000.
					(d)Aggregate annual limitations for persons
			 with gross receipts of not more than $5,000,000Paragraph (1) of
			 section
			 6721(d) is amended—
					(1)by striking $100,000 in
			 subparagraph (A) and inserting $500,000;
					(2)by striking $25,000 in
			 subparagraph (B) and inserting $75,000; and
					(3)by striking $50,000 in
			 subparagraph (C) and inserting $200,000.
					(e)Penalty in case of intentional
			 disregardParagraph (2) of
			 section
			 6721(e) is amended by striking $100 and
			 inserting $250.
				(f)Adjustment for inflationSection 6721 is amended by adding
			 at the end the following new subsection:
					
						(f)Adjustment for inflation
							(1)In generalFor each fifth calendar year beginning
				after 2012, each of the dollar amounts under subsections (a), (b), (d) (other
				than paragraph (2)(A) thereof), and (e) shall be increased by such dollar
				amount multiplied by the cost-of-living adjustment determined under section
				1(f)(3) determined by substituting calendar year 2011 for
				calendar year 1992 in subparagraph (B) thereof.
							(2)RoundingIf any amount adjusted under paragraph
				(1)—
								(A)is not less than $75,000 and is not a
				multiple of $500, such amount shall be rounded to the next lowest multiple of
				$500, and
								(B)is not described in subparagraph (A) and is
				not a multiple of $10, such amount shall be rounded to the next lowest multiple
				of
				$10.
								.
				(g)Effective
			 DateThe amendments made by
			 this section shall apply with respect to information returns required to be
			 filed on or after January 1, 2011.
				309.Crude tall oil ineligible for cellulosic
			 biofuel producer credit
				(a)In generalSection 40(B)(6)(E) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 clause:
					
						(iv)Exclusion of certain processed fuels with a
				high acid contentThe term
				cellulosic biofuel shall not include any processed fuel with an
				acid number greater than 25. For purposes of the preceding sentence, the term
				processed fuel means any fuel other than a fuel—
							(I)more than 4 percent of which (determined by
				weight) is any combination of water and sediment, or
							(II)the ash content of which is more than 1
				percent (determined by
				weight).
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to fuels sold or used on or after January 1,
			 2010.
				310.Time for payment of corporate estimated
			 taxes
				(a)Shift from 2015 to 2014The percentage under paragraph (1) of
			 section 202(b) of the Corporate Estimated Tax Shift Act of 2009 in effect on
			 the date of the enactment of this Act is increased by 4.5 percentage
			 points.
				(b)Shift from 2016 to 2015The percentage under paragraph (2) of
			 section 561 of the Hiring Incentives to Restore Employment Act in effect on the
			 date of the enactment of this Act is increased by 3.5 percentage points.
				(c)Shift from 2020 to 2019The percentage under paragraph (3) of
			 section 561 of the Hiring Incentives to Restore Employment Act in effect on the
			 date of the enactment of this Act is increased by 1.25 percentage
			 points.
				IVExtension of Emergency Contingency Fund for
			 State Temporary Assistance for Needy Families Programs
			401.One-year extension of the Emergency
			 Contingency Fund for State Temporary Assistance for Needy Families
			 Programs
				(a)In generalSection 403(c) of the Social Security Act
			 (42 U.S.C.
			 603(c)) is amended—
					(1)in paragraph (2)(A), by inserting ,
			 and for fiscal year 2011, $2,500,000,000 before for
			 payment;
					(2)by striking paragraph (2)(B) and inserting
			 the following:
						
							(B)Availability and use of funds
								(i)Fiscal years 2009 and 2010The amounts appropriated to the Emergency
				Fund under subparagraph (A) for fiscal year 2009 shall remain available through
				fiscal year 2010 and shall be used to make grants to States in each of fiscal
				years 2009 and 2010 in accordance with the requirements of paragraph
				(3).
								(ii)Fiscal year 2011Subject to clause (iii), the amounts
				appropriated to the Emergency Fund under subparagraph (A) for fiscal year 2011
				shall remain available through fiscal year 2012 and shall be used to make
				grants to States based on expenditures in fiscal year 2011 for benefits and
				services provided in fiscal year 2011 in accordance with the requirements of
				paragraph (3).
								(iii)Reservation of fundsOf the amounts appropriated to the
				Emergency Fund under subparagraph (A) for fiscal year 2011, $500,000 shall be
				placed in reserve for use in fiscal year 2012, and shall be used to award
				grants for any expenditures described in this subsection incurred by States
				after September 30,
				2011.
								;
					(3)in paragraph (2)(C), by striking
			 2010 and inserting 2012;
					(4)in paragraph (3)—
						(A)in clause (i) of each of subparagraphs (A),
			 (B), and (C)—
							(i)by striking year 2009 or
			 2010 and inserting years 2009 through 2011;
							(ii)by striking and at the end
			 of subclause (I);
							(iii)by striking the period at the end of
			 subclause (II) and inserting ; and; and
							(iv)by adding at the end the following:
								
									(III)if the quarter is in fiscal year 2011, has
				provided the Secretary with such information as the Secretary may find
				necessary in order to make the determinations, or take any other action,
				described in paragraph (5)(C).
									;
				and
							(B)in subparagraph (C), by adding at the end
			 the following:
							
								(iv)Limitation on expenditures for subsidized
				employmentAn expenditure for
				subsidized employment shall be taken into account under clause (ii) only if the
				expenditure is used to subsidize employment for—
									(I)a member of a needy family (without regard
				to whether the family is receiving assistance under the State program funded
				under this part); or
									(II)an individual who has exhausted (or, within
				60 days, will exhaust) all rights to receive unemployment compensation under
				Federal and State law, and who is a member of a needy household (regardless of
				whether the household includes a
				child).
									;
						(5)by striking paragraph (5) and inserting the
			 following:
						
							(5)Limitations on payments; adjustment
				authority
								(A)Fiscal years 2009 and 2010The total amount payable to a single State
				under subsection (b) and this subsection for fiscal years 2009 and 2010
				combined shall not exceed 50 percent of the annual State family assistance
				grant.
								(B)Fiscal year 2011Subject to subparagraph (C), the total
				amount payable to a single State under subsection (b) and this subsection for
				fiscal year 2011 shall not exceed 30 percent of the annual State family
				assistance grant.
								(C)Adjustment authorityIf the Secretary determines that the
				Emergency Fund is at risk of being depleted before September 30, 2011, or that
				funds are available to accommodate additional State requests under this
				subsection, the Secretary may, through program instructions issued without
				regard to the requirements of
				section
				553 of title 5, United States Code—
									(i)specify priority criteria for awarding
				grants to States during fiscal year 2011; and
									(ii)adjust the percentage limitation applicable
				under subparagraph (B) with respect to the total amount payable to a single
				State for fiscal year 2011.
									;
				and
					(6)in paragraph (6), by inserting or
			 for expenditures described in paragraph (3)(C)(iv) before the
			 period.
					(b)Conforming amendmentsSection 2101 of division B of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended—
					(1)in subsection (a)(2)—
						(A)by striking 2010 and
			 inserting 2011; and
						(B)by striking all that follows
			 repealed and inserting a period; and
						(2)in subsection (d)(1), by striking
			 2010 and inserting 2011.
					(c)Program guidanceThe Secretary of Health and Human Services
			 shall issue program guidance, without regard to the requirements of
			 section
			 553 of title 5, United States Code, which ensures that the
			 funds provided under the amendments made by this section for subsidized
			 employment do not support any subsidized employment position the annual salary
			 of which is greater than, at State option—
					(1)200 percent of the poverty line (within the
			 meaning of section 673(2) of the Omnibus Budget Reconciliation Act of 1981,
			 including any revision required by such section 673(2)) for a family of 4;
			 or
					(2)the median wage in any jurisdiction
			 operating a program with funds provided pursuant to the amendments.
					
	
		
			Passed the House of
			 Representatives March 24, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
